As filed with the Securities and Exchange Commission on April 2 3 , 201 2 Registration No. 333-23359/811-4420 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM N-6 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 PRE-EFFECTIVE AMENDMENT NO.() POST-EFFECTIVE AMENDMENT NO. 1 9 (X) and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 11 7 (X) (Check appropriate box or boxes) WRL SERIES LIFE ACCOUNT (Exact Name of Registrant) WESTERN RESERVE LIFE ASSURANCE CO. OF OHIO (Name of Depositor) 570 Carillon Parkway St. Petersburg, FL33716 (Address of Depositor's Principal Executive Offices) (Zip Code) Depositor's Telephone Number, including Area Code: (727) 299-1800 Arthur D. Woods, Esq. Vice President and Senior Counsel Western Reserve Life Assurance Co. of Ohio 570 Carillon Parkway St. Petersburg, FL33716 (Name and Address of Agent for Service) Copy to: Mary Jane Wilson-Bilik, Esq. Sutherland Asbill & Brennan LLP 1275 Pennsylvania Avenue, N.W. Washington, D.C. 20004-2415 It is proposed that this filing will become effective (check appropriate box): immediately upon filing pursuant to paragraph (b) Xon May 1, 201 2 , pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(1) on (date), pursuant to paragraph (a)(1) If appropriate, check the following box: This post-effective amendment designates a new effective date for a previously filed post-effective amendment. PART A INFORMATION REQUIRED IN A PROSPECTUS PROSPECTUS May 1, 201 2 WRL FINANCIAL FREEDOM BUILDERÒ issued through WRL SeriesLife Account by Western Reserve Life Assurance Co. of Ohio Administrative Office 570 Carillon Parkway St. Petersburg, Florida 33716 Please direct transactions, claim forms, payments and other correspondence and notices as follows: Transaction Type Direct or Send to: Telephonic Transaction 1-727- 299-1800 or 1-800-851-9777 (toll free) Facsimile Transaction 1-727-299-1648 (subaccount transfers only) 1-727-299-1620 (all other facsimile transactions) Electronic Transaction www.westernreserve.com All payments made by check, and all claims, corres pondence and notices Mailing Address:4333 Edgewood Road, N.E., Cedar Rapids, Iowa 52499 An Individual Flexible Premium Variable Life Insurance Policy This prospectus describes the WRL Financial Freedom BuilderÒ, a flexible premium variable life insurance policy (the “Policy”). You can allocate your Policy’s cash value to the fixed account (which credits a specified guaranteed interest rate) and/or to the WRL Series Life Account, which invests through its subaccounts in portfolios of the Transamerica Series Trust– Initial Class (the “Series Trust”), Fidelity Variable Insurance Products Funds – Service Class 2 (the “Fidelity VIP Funds”), the ProFunds, the Access One Trust ("Access Trust"), the AllianceBernstein Variable Products Series Fund, Inc. (“AllianceBernstein”), and the Franklin Templeton Variable Insurance Product Trust (“Franklin Templeton”), (collectively, the “funds”).Please refer to the next page of this prospectus for the list of portfolios available to you under this Policy.We do not currently offer this Policy for sale to new purchasers. Investing in the Policy involves investment risk and fluctuating inter . If you already own a life insurance policy, it may not be to your advantage to buy additional insurance or to replace your policy with the Policy described in this prospectus. Additionally, it may not be to your advantage to borrow money to purchase this Policy or to take withdrawals from another policy you own to make premium payments under this Policy. Prospectuses for the portfolios of the funds must accompany this prospectus.Certain portfolios may not be available in all states.Please read these documents before investing and save them for future reference. An investment in the Policy is not a bank deposit. The Policy is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus.Any representation to the contrary is a criminal offense. Portfolios Available Under Your Policy Transamerica Series Trust: Transamerica Series Trust (Cont.): ProFunds (Cont.) ØTransamerica Aegon Active Asset Allocation – Conservative VP ØTransamerica Janus Balanced VP ØProFund VP Japan ØTransamerica Aegon Active Asset Allocation – Moderate Growth VP ØTransamerica Jennison Growth VP ØProFund VP Mid-Cap ØTransamerica Aegon Active Asset Allocation – Moderate VP ØTransamerica MFS International Equity VP ØProFund VP Money Market ØTransamerica Aegon High Yield Bond VP ØTransamerica Morgan Stanley Capital Growth VP ØProFund VP NASDAQ-100 ØTransamerica Aegon Money Market VP ØTransamerica Morgan Stanley Mid-Cap Growth VP ØProFund VP Oil & Gas ØTransamerica Aegon U.S. Government Securities VP ØTransamerica Multi-Managed Balanced VP ØProFund VP Pharmaceuticals ØTransamerica AllianceBernstein Dynamic Allocation VP ØTransamerica Multi Managed Large Cap Core VP ØProFund VP Precious Metals ØTransamerica Asset Allocation – Conservative VP ØTransamerica PIMCO Total Return VP ØProFund VP Short Emerging Markets ØTransamerica Asset Allocation – Growth VP ØTransamerica Systematic Small/Mid Cap Value VP ØProFund VP Short International ØTransamerica Asset Allocation – Moderate Growth VP ØTransamerica T. Rowe Price Small Cap VP ØProFund VP Short NASDAQ-100 ØTransamerica Asset Allocation – Moderate VP ØTransamerica Third Avenue Value VP ØProFund VP Short Small-Cap ØTransamerica BlackRock Global Allocation VP ØTransamerica WMC Diversified Growth VP ØProFund VP Small-Cap ØTransamerica BlackRock Large Cap Value VP ØProFund VP Small Cap Value ØTransamerica BlackRock Tactical Allocation VP Fidelity Funds:* ØProFund VP Telecommunications ØTransamerica Clarion Global Real Estate VP ØFidelity VIP Index 500 Portfolio ØProFund VP UltraNASDAQ-100 ØTransamerica Efficient Markets VP ØProFund VP UltraSmall-Cap ØTransamerica Hanlon Balanced VP ProFunds: ØProFund VP U.S. Government Plus ØTransamerica Hanlon Growth and Income VP ØProFund VP Asia 30 ØProFund VP Utilities ØTransamerica Hanlon Growth VP ØProFund VP Basic Materials Access Trust: ØTransamerica Hanlon Income VP ØProFund VP Bull ØAccess VP High Yield Fund ØTransamerica Index 50 VP ØProFund VP Consumer Services ØTransamerica Index 75 VP ØProFund VP Emerging Markets AllianceBernstein Variable Products Series Fund, Inc.: ØTransamerica International Moderate Growth VP ØProFund Europe 30 ØAllianceBernstein Balanced Wealth Strategy Portfolio ØTransamerica JPMorgan Core Bond VP ØProFund VP Falling U.S. Dollar ØTransamerica JPMorgan Enhanced Index ØProFund VP Financials Franklin Templeton Variable Products Trust: ØTransamerica JPMorgan Tactical Allocation VP ØProFund VP International ØFranklin Templeton VIP Founding Funds Allocation Fund * Effective May 1, 2003, the Fidelity VIP Contrafund ® Portfolio, Fidelity VIP Equity-Income Portfolio and the Fidelity VIP Growth Opportunities Portfolio were no longer available for sale to new investors.Prospectuses for those portfolios were mailed under separate cover to policyowners currently invested in the portfolios . Table of ContentsWRL Financial Freedom Builder® Policy Benefits/Risks Summary 1 Policy Benefits 1 The Policy in General 1 Flexibility 1 Death Benefit 2 Cash Value 2 Investment Options 2 Tax Benefits 3 Risks of Your Policy 3 Long-Term Financial Planning 3 Risk of an Increase in Current Fees and Expenses 3 Investment Risks 3 Risks of Managing General Account Assets 3 Premium Payments 3 Lapse 4 Withdrawals and Loans 4 Surrenders 4 Tax Consequences of Withdrawals, Surrenders and Loans 4 Portfolio Risks 4 Fee Tables 4 Range of Expenses for the Portfolios 12 Western Reserve, the Separate Account, the Fixed Account and the Portfolios 12 Western Reserve 12 Financial Condition of the Company 12 The Separate Account 13 The Fixed Account 14 The Portfolios 15 Selection of Underlying Portfolios 24 Addition, Deletion or Substitution of Portfolios 25 Your Right to Vote Portfolio Shares 25 Charges and Deductions 25 Premium Charges 26 Monthly Deductions 26 Mortality and Expense Risk Charge 28 Surrender Charge 28 Pro Rata Decrease Charge 29 Transfer Charge 29 Loan Interest Rate Charged 30 Change in Net Premium Allocation Charge 30 Cash Withdrawal Charge 30 Taxes 30 Rider Charges 30 Portfolio Expenses 31 Revenue We Receive 31 The Policy 32 Ownership Rights 32 Modifying the Policy 32 Purchasing a Policy 33 Tax-Free "Section 1035" Exchanges 33 When Insurance Coverage Takes Effect 33 Backdating a Policy 35 Premiums 35 Allocating Premiums 35 Premium Flexibility 36 Planned Periodic Payments 36 Minimum Monthly Guarantee Premium 36 No Lapse Period 37 Premium Limitations 37 Making Premium Payments 37 Transfers 37 General 37 Disruptive Trading and Market Timing 38 Fixed Account Transfers 41 Conversion Rights 42 Dollar Cost Averaging 42 Asset Rebalancing Program 43 Third Party Asset Allocation Services 43 Policy Values 44 Cash Value 44 Net Surrender Value 44 Subaccount Value 45 Subaccount Unit Value 45 Fixed Account Value 45 Death Benefit 46 Death Benefit Proceeds 46 Death Benefit 46 Effect of Cash Withdrawals on the Death Benefit 48 Choosing Death Benefit Options 48 Changing the Death Benefit Option 49 Decreasing the Specified Amount 49 No Increases in the Specified Amount 49 Payment Options 49 Surrenders and Cash Withdrawals 49 Surrenders 49 Cash Withdrawals 50 Canceling a Policy (Free-Look Period) 51 Signature Guarantees 51 Loans 51 General 52 Loan Interest Spread 52 Loan Reserve Account Interest Rate Credited 52 Effect of Policy Loans 53 Policy Lapse and Reinstatement 53 Lapse 53 No Lapse Period Guarantee 53 Extension of No Lapse Guarantee Period 54 Reinstatement 54 Federal Income Tax Considerations 55 Tax Status of the Policy 55 Tax Treatment of Policy Benefits 55 Other Policy Information 58 Settlement Options 58 Benefits at Maturity 58 Payments We Make 59 Split Dollar Arrangements 60 Policy Termination 60 Assignment of the Policy 60 Supplemental Benefits (Riders) 60 Primary Insured Rider ("PIR") and Primary Insured Rider Plus ("PIR Plus”) 60 Other Insured Rider 61 Children's Insurance Rider 62 Accidental Death Benefit Rider 62 Disability Waiver Rider 62 Disability Waiver and Income Rider 63 Terminal Illness Accelerated Death Benefit Rider 63 Additional Information 64 Sending Forms and Transaction Requests in Good Order 64 Sale of the Policies 64 Legal Proceedings 65 Financial Statements 65 Glossary 66 Appendix A – Surrender Charge Per Thousand 70 Prospectus Back Cover 72 Policy Benefits/Risks SummaryWRL Financial Freedom Builder® This summary describes the Policy’s important benefits and risks.More detailed information about the Policy appears later in this prospectus and in the Statement of Additional Information (“SAI”).For your convenience, we have provided a Glossary at the end of this prospectus that defines certain words and phrases used in this prospectus. Policy Benefits The Policy in General · The WRL Financial Freedom Builder® is an individual flexible premium variable life insurance policy, which gives you the potential for long-term life insurance coverage with the opportunity for tax-deferred accumulation of cash value. · The Policy is designed to be long-term in nature in order to provide significant life insurance benefits for you.You should only purchase the Policy if you have the financial ability to keep it in force for a substantial period of time. You should consider this Policy in conjunction with other insurance that you own. · There may be adverse consequences should you decide to surrender your Policy early, such as payment of a surrender charge during the first 15 Policy years. · You can invest your net premium in, and transfer your cash value to, subaccounts.While allocated to subaccounts, your cash value will fluctuate with the daily performance of the portfolios in which the subaccounts invest. · You may place your money in the fixed account where it earns an interest rate declared in advance for a specified period (at least 4% annual interest) or in any of the subaccounts of the Separate Account which are described in this prospectus.The fixed account is not available to you if your Policy was issued in the State of New Jersey. · The Policy’s cash value will increase or decrease depending on the investment performance of the subaccounts, the premiums you pay, the fees and charges that we deduct, the interest we credit to the fixed account, and the effects of any Policy transactions (such as transfers, loans and cash withdrawals).Because returns are not guaranteed, the Policy is not suitable as a short-term investment or savings vehicle. · Your Policy offers supplemental riders, and depending on which riders are selected, certain charges may be deducted from the Policy’s cash value as part of the monthly deductions. · Your Policy has a no lapse period guarantee which means that as long as requirements are met, your Policy will remain in force and no grace period will begin until the no lapse date shown on your Policy schedule page, or as explained in the section entitled “Extension of No Lapse Guarantee” in this prospectus.This is true even if your net surrender value is too low to pay the monthly deductions, as long as, on any Monthiversary, you have paid total premiums (minus any cash withdrawals, minus any outstanding loan amount, minus any accrued loan interest, and minus any decrease charge) that equal or exceed the sum of the minimum monthly guarantee premiums in effect for each month from the Policy date up to and including the current month.The no lapse period guarantee is discussed in more detail in “Policy Lapse and Reinstatement.” · You will have a “free-look period” once we deliver your Policy.You may return the Policy with the original signature during this period and receive a refund. Please see “Canceling a Policy” for a description of the free-look period. · After the third Policy year you may either change the death benefit option or decrease the specified amount once each Policy year.A decrease in specified amount is limited to no more than 20% of the specified amount before the decrease. The new specified amount cannot be less than the minimum specified amount as shown in your Policy.We do not allow increases in specified amount.For further details, please see “Death Benefits – Decreasing the Specified Amount” in this prospectus. Flexibility The Policy is designed to be flexible to meet your specific life insurance needs.Within certain limits, you can: · Choose the timing, amount and frequency of premium payments. · Change the Death Benefit Option. · Decrease the amount of life insurance coverage. · Change the beneficiary. · Transfer cash value among investment options available under the Policy. · Take a loan against the Policy. · Take a cash withdrawal or surrender the Policy. Death Benefit If the insured dies while the Policy is in force, we will pay a death benefit to the named beneficiary(ies) subject to applicable law and in accordance with the terms of the Policy. The amount of the death benefit generally depends on the specified amount of insurance that you select, the death benefit option that you choose, your Policy’s cash value, and any additional life insurance provided by riders that you purchase. The death benefit proceeds are reduced by any outstanding loan amount, including accrued loan interest, and any charges that are due and unpaid if the insured dies during the grace period. You may choose one of three Death Benefit Options: · Option A is the greatest of: > The specified amount ; or > The minimum death benefit under the guideline premium test ; or > The amount required for the Policy to qualify as a life insurance policy under Section 7702 of the Internal Revenue Code. · Option B is the greatest of: > The specified amount, plus the Policy's cash value on the date of the insured's death ; or > The minimum death benefit under the guideline premium test ; or > The amount required for the Policy to qualify as a life insurance policy under Section 7702 of the Internal Revenue Code. · Option C is the greatest of: > The amount payable under Option A; or > The specified amount, multiplied by an age-based "factor," plus the Policy's cash value on the date of the insured's death ; or > The amount required for the Policy to qualify as a life insurance policy under Section 7702 of the Internal Revenue Code. Cash Value Cash value is the value of your Policy on any business day.It is not guaranteed – it depends on the performance of the investment options that you have chosen, the timing and the amount of premium payments you’ve made, Policy charges, and how much you have withdrawn from the Policy. You can access your cash value in several ways: · Withdrawals – You can withdraw part of your Policy’s surrender value once per p olicy year after the first p olicy year.Withdrawals are described in more detail in the section of this prospectus entitled “Surrenders and Cash Withdrawals – Cash Withdrawals.” · Loans – After the first p olicy year, you can take a loan from the Policy using your Policy’s net surrender value as security.Loans are described in more detail in the section of this prospectus entitled “Loans.” · Surrender – You can surrender or cash in your Policy for its net surrender value while the insured is alive.Surrenders are described in more detail in the section of this prospectus entitled “Surrenders and Cash Withdrawals – Surrenders.” You may pay a substantial surrender charge. Investment Options You can choose to allocate your net premiums and cash value among the subaccounts, each of which invests in a corresponding portfolio of the various underlying funds.Your Policy also offers a fixed account option, which provides a guaranteed minimum rate of interest.You can accumulate cash value in the fixed account and the subaccounts without paying any current income tax. You can transfer your cash value among the fixed account and the subaccounts during the life of your Policy. We may limit the number of transfers out of the fixed account and, in some cases, may limit your transfer activity to deter disruptive trading and market timing.We may charge a $25 transfer processing fee for each transfer after the first 12 transfers in a Policy year.For more details, please refer to the section entitled "Transfers" in this prospectus. Tax Benefits We intend the Policy to qualify as a life insurance contract under the Internal Revenue Code so that the death benefit generally should not be taxable income to the beneficiary.If your policy is not a Modified Endowment Contract (“MEC”) you will generally not be taxed on thegain in the Policy unless you take a cash withdrawal in excess of your basis in the Policy or a loan that is not repaid prior to surrender of your Policy.If your P olicy is a MEC, cash withdrawals, loans, assignments, and pledges are treated first as taxable income to you to the extent of gain then in the policy and then a s non-taxable recovery of basis.In addition, such gains may be subject to a 10% penalty tax if received before age 59 ½.Please refer to the section of this prospectus entitled “Federal Income Tax Considerations” for more details. Risks of Your Policy Long-Term Financial Planning The Policy is designed to help meet long-term financial objectives by paying a death benefit to family members and/or other named beneficiaries.It is not suitable as a short-term savings vehicle.It may not be the right kind of policy if you plan to withdraw money or surrender your Policy for short-term needs. Taking a withdrawal may also incur charges. You may pay substantial charges if you surrender your Policy.See the section of this prospectus “ Fee Tables ” and your Policy for charges assessed when withdrawing from or surrendering your Policy. Please discuss your insurance needs and financial objectives with your registered representative. Risk of an Increase in Current Fees and Expenses Certain fees and expenses are currently assessed at less than their guaranteed maximum levels.In the future, these charges may be increased up to the guaranteed (maximum) levels.If fees and expenses are increased, you may need to increase the amount and/or frequency of premiums to keep your Policy in force. Investment Risks If you invest your Policy’s cash value in one or more subaccounts, then you will be subject to the risk that investment performance of the subaccounts will be unfavorable and that the cash value in your Policy will decrease.Also, we deduct Policy fees and charges from your cash value, which can significantly reduce your cash value.During times of poor investment performance, this deduction will have an even greater impact on your cash value.You could lose everything you invest and your Policy could lapse without value, unless you pay additional premiums.If you allocate premiums to the fixed account, then we credit your fixed account value with a declared rate of interest.You assume the risk that the interest rate on the fixed account may decrease, although it will never be lower than a guaranteed minimum annual effective rate of 4%. Risks of Managing General Account Assets In addition to your fixed account allocations, general account assets are used to support the payment of the death benefit under the Policies.To the extent that Western Reserve is required to pay you amounts in addition to your Policy’s cash value under the death benefit, such amounts will come from general account assets.You should be aware that the general account assets are exposed to the risks normally associated with a portfolio of fixed-income securities, including interest rate, option, liquidity, credit risk and is also subject to the claims of the Company’s general creditors. The Company’s financial statements contained in the Statement of Additional Information include a further discussion of risks inherent with the general account investments. Premium Payments Federal tax laws put limits on the premium payments you can make in relation to your Policy’s Death Benefit.We may refuse all or part of a premium payment that you make, or remove all or part of a premium from your Policy and return it to you with earnings under certain circumstances to maintain qualification of the Policy as a life insurance contract for federal income tax purposes. Please refer to the section entitled “Premiums” for more details. Lapse Your Policy will stay i n f orce as long as you have sufficient surrender value to cover your monthly deductions and Policy charges, or as long as the no lapse guarantee is in effect. Insufficient premium payments, poor investment performance, withdrawals, and unpaid loans or loan interest may cause your Policy to lapse – which means you will no longer have insurance coverage. A Policy lapse may have adverse tax consequences. There are costs associated with reinstating a lapsed Policy.For a detailed discussion of your Policy’s Lapse and Reinstatement policies, please refer to the section of this prospectus entitled “Policy Lapse and Reinstatement.” Withdrawals and Loans Making a withdrawal or taking a loan may: · Reduce your Policy’s specified amount. · Reduce your Policy’s death benefit. · Reduce the death benefit proceeds paid to your beneficiary. · Make your Policy more susceptible to lapsing. · Trigger federal income taxes and, possibly a penalty tax. Cash withdrawals will reduce your cash value.Withdrawals, especially those taken during periods of poor investment performance, could considerably reduce or eliminate some benefits or guarantees of the Policy. Federal income taxes and a penalty may apply to loans, cash withdrawals and surrenders. Please see the section of this prospectus entitled “Federal Income Tax Considerations.” Be sure to plan carefully before using these Policy benefits.For a detailed description of withdrawals and loans, and any associated risks, please see the sections of this prospectus “Surrenders and Cash Withdrawals – Cash Withdrawals” and “Loans.” Surrenders If you surrender your Policy during the first 15 Policy years you will pay a surrender charge. The surrender charge may be significant.Federal income tax and/or a penalty tax may apply.Please see the section of this prospectus entitled “Federal Income Tax Considerations.” Tax Consequences of Withdrawals, Surrenders and Loans You may be subject to income tax if you take any withdrawals or surrender the Policy, or if your Policy lapses and you have not paid any outstandingpolicy indebtedness. If your Policy is a MEC, cash withdrawals, surrenders, assignments, pledges and loans that you make orthat you receive during the life of the Policy may be subject to tax and a10% federal tax penalty if taken prior to age 59½. Other tax issues to consider when you own a life insurance policy are described in more detail in the section entitled “Federal Income Tax Considerations.” Note: You should consult with your own qualified tax advisor to apply the law to your particular circumstances. Portfolio Risks A comprehensive discussion of the risks of each portfolio may be found in each portfolio’s prospectus.Please refer to the prospectuses for the portfolios for more information. There is no assurance that any portfolio will meet its investment objective. Fee Tables The following tables describe the fees and expenses that you will pay when buying, owning and surrendering your Policy.If the amount of a charge depends on the personal characteristics of the insured or the owner, then the fee table lists the minimum and maximum charges we assess under the Policy, and the fees and charges of a representative insured with the characteristics set forth below.These charges may not be representative of the charges you will pay. The first table describes the fees and expenses that you will pay when buying or owning the Policy, paying premiums, making cash withdrawals from the Policy, surrendering the Policy, or transferring Policy cash value among the subaccounts and the fixed account. Transaction Fees Charge When Charge is Deducted Amount Deducted Guaranteed Charge Current Charge1 Premium Charge Upon payment of each premium Premium Expense Charge First 10 Policy years 6.0% of each premium payment; and 2.5% of premiums in Policy years 11+ First 10 Policy years 6.0% of each premium payment; and 2.5% of premiums in Policy years 11+ Premium Collection Charge $3.00 per premium $3.00per premium Cash Withdrawal Charge2 Upon withdrawal 2.0% of the amount withdrawn, not to exceed $25 2.0% of the amount withdrawn, not to exceed $25 1 The Company reserves the right at any time to change the current charge but never to a level that exceeds the guaranteed charge. 2 When we incur the expense of expedited delivery of your partial withdrawal or complete surrender payment, we currently assess the following additional charges:$2 5 for overnight delivery ($3 5 for Saturday delivery); and $5 0 for wire service.You can obtain further information about these charges by contacting our administrative office. Transaction Fees Charge When Charge is Deducted Amount Deducted Guaranteed Charge Current Charge1 Surrender Charge 3 Upon full surrender of the Policy during the first 15 Policy years ·Maximum Charge 4 $57.00 per $1,000 of specified amount during first Policy year. $57.00 per $1,000 of specified amount during first Policy year. ·Minimum Charge5 $7.68 per $1,000 of specified amount during the first Policy year. $7.68 per $1,000 of specified amount during the first Policy year. ·Charge for a Policy 6 insuring a male, issue age 3 0 in the ultimate select non-tobacco use underwriting class $1 2 .52 per $1,000 of specified amount during first Policy year. $1 2 .52 per $1,000 of specified amount during first Policy year. 3 The surrender charge will vary based on the issue age, gender and underwriting class of the insured on the Policy.The surrender charge is calculated as the surrender charge per $1,000 of specified amount, multiplied by the number of thousands in the Policy’s specified amount (as stated in the Policy), multiplied by the surrender charge factor.The surrender charge factor varies with the insured’s age and number of years the Policy has been in force.The surrender charge factor on a Policy where the insured’s age on the Policy date is less than 40 will be 1.00 for the first 5 Policy years and then decrease by 0.10 each Policy year until it reaches zero at the end of the 15th Policy year after the Policy date.For a Policy where the age on the Policy date is greater than 39, the surrender charge factor is less than 1.00 at the end of the First Policy year and decreases every year until it reaches zero at the end of the 15th Policy year after the Policy date.The surrender charge shown in the table may not be typical of the charges you will pay.More detailed information about the surrender charges applicable to you is available from your registered representative. 4 This maximum surrender charge is based on an insured with the following characteristics: male, issue age 80, in the standard tobacco use underwriting class. This maximum charge may also apply to insureds with other characteristics. 5 This minimum surrender charge is based on an insured with the following characteristics: female, issue age 4, in the juvenile underwriting class. This minimum charge may also apply to insureds with other characteristics. 6 Because we no longer offer this version of the WRL Financial Freedom Builder, the information regarding the “representative insured” has not been updated since sales terminated in 2003. Transaction Fees Charge When Charge is Deducted Amount Deducted Guaranteed Charge Current Charge1 Transfer Charge 7 Upon transfer $25 for each transfer in excess of 12 per Policy year $25 for each transfer in excess of 12 per Policy year Change in Net Premium Allocation Charge Upon change of allocation instructions for premium payments in excess of one per Policy quarter None Pro Rata Decrease Charge Deducted when specified amount is decreased during the first 15 Policy years Equal to the surrender charge (as of the date of the decrease) applicable to that portion of the specified amount that is decreased. Equal to the surrender charge (as of the date of the decrease) applicable to that portion of the specified amount that is decreased. Terminal Illness Accelerated Death Benefit Rider 8 When rider is exercised Discount Factor Discount Factor The table below describes the fees and expenses that you will pay periodically during the time that you own the Policy, not including portfolio fees and expenses. Periodic Charges Other Than Portfolio Operating Expenses Charge When Charge is Deducted Amount Deducted Guaranteed Charge Current Charge1 Monthly Policy Charge Monthly, on the Policy date and on each Monthiversary $7.50 per month $5.00 per month 7 The first 12 transfers per Policy year are free. 8 We do not assess an administrative charge for this rider, however, we do reduce the single sum benefit by a discount factor to compensate us for expectedincome lost due to early payment of the death benefit. The discount factor is equal to the Applicable Federal Interest Rate ( 2.89 % for 201 2 ) or the Policy loan interest rate expressed in arrears, whichever is greater, (“discount factor”). For a complete description of the Terminal Illness Accelerated Death Benefit Rider, please refer to the section entitled “Terminal Illness Accelerated Death Benefit Rider” in this prospectus. Periodic Charges Other Than Portfolio Operating Expenses Charge When Charge is Deducted Amount Deducted Guaranteed Charge Current Charge Cost of Insurance 9 (without Extra Ratings) 10 Monthly, on the Policy date and on each Monthiversary until the insured reaches age 95 Maximum Charge 11 $24.85 per $1,000 of net amount at risk per month 12 $21.12 per $1,000 of net amount at risk per month 12 Minimum Charge 13 $0.06 per $1,000 of net amount at risk per month 12 $0.06 per $1,000 of net amount at risk per month 12 Initial Charge for a male 6 insured, issue age 3 0 , in the ultimate select non-tobacco use underwriting class $0.1 2 per $1,000 of net amount at risk per month 12 $0.1 2 per $1,000 of net amount at risk per month 12 Mortality and Expense Risk Charge Daily Annual rate of 0.90% of average daily net assets of each subaccount in which you are invested Annual rate of 0.90% for Policy years 1 – 15, and 0.75% for Policy years 16+, of average daily net assets of each subaccount in which you are invested Loan Interest Spread 15 On Policy Anniversary 14 1.49% (effective annual rate, after rounding) 0.74% (effective annual rate, after rounding) 9 Cost of insurance rates are based on a number of factors including, but not limited to, each insured’s attained age, gender, underwriting class, specified amount, Policy year, and the net amount at risk. Cost of insurance rates generally will increase each year with the age of the insured. The cost of insurance rates shown in the table may not be representative of the charges you will pay. Your Policy’s schedule page will indicate the guaranteed cost of insurance charges applicable to your Policy. You can obtain more detailed information concerning your cost of insurance charges by contacting your registered representative. 10 We may place insureds in substandard underwriting classes with extra ratings that reflect higher mortality risks and that result in higher cost of insurance rates. If the insured possesses additional mortality risks, we may add a surcharge to the cost of insurance rates up to a total charge of $83.33 monthly per $1,000 of net amount at risk. 11 This maximum charge is based on an insured with the following characteristics: male, age 75 at issue, standard tobacco underwriting class and in the 20th Policy year. This maximum charge may also apply to insureds with other characteristics. 1 2 The net amount at risk equals the death benefit on a Monthiversary divided by 1.0032737 minus the cash value on such Monthiversary. 1 3 This minimum charge is based on an insured with the following characteristics: female, age 10 at issue, juvenile underwriting class and in the first Policy year.This minimum charge may also apply to insureds with other characteristics. 14 While a Policy loan is outstanding, loan interest is payable in advance on each Policy anniversary. If prior to the next Policy anniversary, there is a loan repayment, Policy lapse or surrender, Policy termination, or the insured’s death, we will refund the amount of any loan interest we charged in advance for the period between the date of any such occurrence above and the next Policy anniversary. 15 The Loan Interest Spread is the difference between the amount of interest we charge you for a loan and the amount of interest we credit to your loan reserve account.We charge you an annual interest rate on a Policy loan of 5.2% in advance (5.49% effective annual interest rate) on each Policy anniversary.We will also currently credit the amount in the loan collateral account with an effective annual interest rate of 4.75% (4.0% minimum guaranteed). After the 10th Policy year, on all amounts you have borrowed, we currently credit interest to the part of the cash value in excess of the premiums paid less withdrawals at an interest rate equal to the interest rate we charge on the total loan. Periodic Charges Other Than Portfolio Operating Expenses Charge When Charge is Deducted Amount Deducted Guaranteed Charge Current Charge Optional Rider Charges: 16 Accidental Death Benefit Rider Monthly, on the Policy date and on each Monthiversary until the insured reaches age 70 Maximum Charge 17 $0.18 per $1,000 of rider face amount per month $0.18 per $1,000 of rider face amount per month Minimum Charge 18 $0.10 per $1,000 of rider face amount per month $0.10 per $1,000 of rider face amount per month Initial Charge for a male 6 insured, issue age 3 0 $0.10 per $1,000 of rider face amount per month $0.10 per $1,000 of rider face amount per month Disability Waiver Rider 19 Monthly, on the Policy date and on each Monthiversary until the insured reaches age 60 Maximum Charge 20 $0.39 per $1,000 of Policy’s net amount at risk per month 12 $0.39 per $1,000 of Policy’s net amount at risk per month 12 Minimum Charge 21 $0.03 per $1,000 of Policy’s net amount at risk per month 12 $0.03 per $1,000 of Policy’s net amount at risk per month 12 Initial charge for a male 6 insured, issue age 3 0 $0.0 4 per $1,000 of Policy’s net amount at risk per month 12 $0.0 4 per $1,000 of Policy’s net amount at risk per month 12 1 6 Optional rider cost of insurance charges are based on some combination of each insured’s issue age or attained age, gender, underwriting class, Policy year, and rider face amount .The cost of insurance rates shown in the table may not be representative of the charges you will pay.The rider will indicate the maximum guaranteed rider charges applicable to your Policy. You can obtain more information about this rider by contacting your registered representative. 1 7 This maximum charge is based on an insured with the following characteristics: male, age 50 at issue and in the 20th Policy year. This maximum charge may also apply to insureds with other characteristics. 1 8 This minimum charge is based on an insured with the following characteristics: male, age 45 at issue and in the first Policy year.This minimum charge may also apply to insureds with other characteristics. 1 9 Disability Waiver charges are based on the base insured’s issue age, gender and specified amount. The charges shown are for Base Policy only (no riders and benefits).You can obtain more information about these riders by contacting your registered representative. 20 This maximum charge is based on an insured with the following characteristics: female, age 55 at issue. This maximum charge may also apply to insureds with other characteristics. 2 1 This minimum charge is based on an insured with the following characteristics: male, age 25 at issue.This minimum charge may also apply to insureds with other characteristics. Periodic Charges Other Than Portfolio Operating Expenses Charge When Charge is Deducted Amount Deducted Guaranteed Charge Current Charge1 Disability Waiver and Income Rider 22 Monthly, on the Policy date and on each Monthiversary until the insured reaches age 60 Maximum Charge 23 $0.86 per $10 monthly rider units $0.86 per $10 monthly rider units Minimum Charge 24 $0.20 per $10 monthly rider units $0.20 per $10 monthly rider units Initial charge for a male 6 insured, issue age 30 $0.2 3 per $10 monthly rider units $0.2 3 per $10 monthly rider units Children’s Insurance Rider 25 Monthly, on the Policy date and on each Monthiversaryuntil the youngest child reaches age 25 $0.60 per $1,000 of rider face amount per month $0.60 per $1,000 of rider face amount per month Other Insured Rider 26 (without Extra Ratings) 10 Maximum Charge 11 MinimumCharge 13 Monthly, on the Policy date and on each Monthiversary until the insured reaches age 95 $24.85 per $1,000 of rider face amount per month $21.12 per $1,000 of rider face amount per month $0.06 per $1,000 of rider face amount per month $0.06 per $1,000 of rider face amount per month Initial Charge for a male 6 insured, issue age 30, in theultimate select non-tobacco use underwriting class $0.1 2 per $1,000 of rider face amount per month $0.1 2 per $1,000 of rider face amount per month 2 2 The charge for this rider is based on the primary insured’s issue age, gender and number of units of monthly disability income selected. 2 3 This maximum charge is based on an insured with the following characteristics: female, age 55 at issue.This maximum charge may also apply to insureds with other characteristics. 2 4 This minimum charge is based on an insured with the following characteristics: male, age 27 at issue.This minimum charge may also apply to insureds with other characteristics. 2 5 The charge for this rider is based on the rider face amount and the cost per $1,000 does not vary. 2 6 Rider charges are cost of insurance charges are based on each other insured’s issue age, gender, underwriting class, Policy year, and the rider face amount . Cost of insurance rates for this rider generally will increase each year with the age of the other insured.The cost of insurance rates shown in the table may not be representative of the charges you will pay.The rider will indicate the maximum guaranteed rider charges applicable to your Policy.You can obtain more information about this rider by contacting your registered representative. Periodic Charges Other Than Portfolio Operating Expenses Charge When Charge is Deducted Amount Deducted Guaranteed Charge Current Charge1 Primary Insured Rider (without Extra Ratings) 10 Monthly, on the Policy date and on each Monthiversary until the insured reaches age 90 Maximum Charge 27 $18.46 per $1,000 of rider face amount per month $14.91 per $1,000 of rider face amount per month Minimum Charge 13 $0.06 per $1,000 of rider face amount per month $0.05 per $1,000 of rider face amount per month Initial charge for a male 6 insured, issue age 3 0 , in the ultimate select non-tobacco use underwriting class $0.14 per $1,000 of rider face amount per month $0.11 per $1,000 of rider face amount per month Primary Insured Plus Rider (without Extra Ratings) 10 Monthly, on the Policy date and on each Monthiversary until the insured reaches age 85 Maximum Charge $13.54 per $1,000 of rider face amount per month2 8 $10.93 per $1,000 of rider face amount per month2 9 Minimum Charge $0.08 per $1,000 of rider face amount per month 30 $0.04 per $1,000 of rider face amount per month3 1 Initial charge for a male insured, issue age 3 0 , in the ultimate select non-tobacco use underwriting class $0.14 per $1,000 of rider face amount per month $0.06 per $1,000 of rider face amount per month 2 7 This maximum charge is based on an insured with the following characteristics: male, age 70 at issue standard tobacco underwriting class and in the 20th Policy year. This maximum charge may also apply to insureds with other characteristics. 2 8 This maximum charge is based on an insured with the following characteristics: male, age 75 at issue, standard tobacco use class and in the 10th Policy year.This maximum charge may also apply to insureds with other characteristics. 2 9 This maximum charge is based on an insured with the following characteristics: male, age 69 at issue, standard tobacco use class and the 16th Policy year.This maximum charge may also apply to insureds with other characteristics. 30 This minimum charge is based on an insured with the following characteristics: female, age 18 at issue, non-tobacco use class and in the first Policy year. This minimum charge may also apply to insureds with other characteristics. 3 1 This minimum charge is based on an insured with the following characteristics: female, age 29 at issue, ultimate select non-tobacco use class and in the first Policy year. This minimum charge may also apply to insureds with other characteristics. For information concerning compensation paid for the sale of the Policy, please see “Sale of the Policies." Range of Expenses for the Portfolios1, 2 The next table shows the lowest and highest total operating expenses charged by the portfolios during the fiscal year ended December 31, Expenses of the portfolios may be higher or lower in the future.More detail concerning each portfolio’s fees and expenses is contained in the prospectus for each portfolio. Lowest Highest Total Annual Portfolio Operating Expenses (total of all expenses that are deducted from portfolio assets, including management fees, 12b-1 fees, and other expenses) 0.35 % 2.09 % Net Annual Portfolio Operating Expenses (total of all expenses that are deducted from portfolio assets, including management fees, 12b-1 fees, and other expenses, after contractual waiver of fees and expenses)3 0.35 % 1.70 % 1 The portfolio expenses used to prepare this table were provided to Western Reserve by the funds.Western Reserve has not independently verified such information.The expenses shown are those incurred for the year ended December 31, Current or future expenses may be greater or less than those shown. 2The table showing the range of expenses for the portfolios takes into account the expenses of several Transamerica Series Trust asset allocation portfolios and the Franklin Templeton VIP Founding Funds Allocation Fundthat are each a “fund of funds.”A “fund of funds” portfolio typically allocates its assets, within predetermined percentage ranges, among certain other Fund portfolios and affiliated Fund portfolios (each such portfolio an "Acquired Fund").Each “fund of funds” has its own set of operating expenses, as does each of the portfolios in which it invests.In determining the range of portfolio expenses, Western Reserve took into account the information received from the Fund groups on the combined actual expenses for each of the “fund of funds” and for the portfolios in which it invests. The combined expense information includes the Acquired Fund (i.e., the underlying fund’s) fees and expenses for the Transamerica Series Trust asset allocation portfolios and the Franklin Templeton VIP Founding Funds Allocation Fund. See the prospectuses for the Transamerica Series Trust and the Franklin Templeton VIP Founding Funds Allocation Fund for a presentation of the applicable Acquired Fund fees and expenses. 3 The range of Net Annual Portfolio Operating Expenses takes into account contractual arrangements for 39 portfolios that require a portfolio’s investment adviser to reimburse or waive portfolio expenses until April 30, Western Reserve, the Separate Account, the Fixed Account and the Portfolios Western Reserve Western Reserve Life Assurance Co. of Ohio, located at 570 Carillon Parkway, St. Petersburg, Florida 33716, is the insurance company issuing the Policy.We are obligated to pay all benefits under the Policy. Financial Condition of the Company The benefits under your Policy are paid by Western Reserve from its General Account assets and/or your cash value held in the Company’s Separate Account. It is important that you understand that payments of the benefits is not guaranteed and depends upon certain factors discussed below. Assets in the Separate Account.You assume all of the investment risk for yourcash value that is allocated to the subaccounts of the separate account.Yourcash value in those subaccounts constitutes a portion of the assets of the separate account.These assets are segregated and insulated from our general account, and may not be charged with liabilities arising from any other business that we may conduct.See "The Separate Account." Assets in the General Account.You also may be permitted to make allocations to the fixed account, which is supported by the assets in our general account.See "The Fixed Account."Any guarantees under the Policy that exceed your cash value, such as those associated with the Policy’s death benefit are paid from our general account (and not the separate account).Therefore, any amounts that we may be obligated to pay under the Policy in excess of cash value are subject to our financial strength and claims paying ability and our long term ability to make such payments. The assets of the separate account, however, are also available to cover the liabilities of our general account, but only to the extent that the separate account assets exceed the separate account liabilities arising under thePolicies supported by it. We issue other types of insurance policies and financial products as well, and we also pay our obligations under these products from our assets in the general account. Our Financial Condition. As an insurance company, we are required by state insurance regulation to hold a specified amount of reserves in order to meet all the contractual obligations of our general account. We monitor reserves so that we hold sufficient amounts to cover actual or expected policy and claims payments. In addition,we may hedge our investments in our general account, and may require purchasers of certain of the variable insurance products that we offer to allocate premium payments and cash value in accordance with specified investment requirements. However, it is important to note that there is no guarantee that we will always be able to meet our claims-paying obligations, and thatthere are risks to purchasing any insurance products. State insurance regulators also require insurance companies to maintain a minimum amount of capital, which acts as a cushion in the event that the insurer suffers a financial impairment, based on the inherent risks in the insurer’s operations.These risks includethose associated with losses that we may incur as the result of defaults on the payment of interest or principal on our general account assets, which include bonds, mortgages, general real estate investments, and stocks, as well as the loss in market value of these investments.We may also experience liquidity risk if our general account assets cannot be readily converted into cash to meet obligations to our policyowners or to provide the collateral necessary to finance our business operations. We are continuing to evaluate our investment portfolio to mitigate market risk and actively manage the investments in the portfolio. How to Obtain More Information.We encourage both existing and prospective policyowners to read and understand our financial statements.We prepare our financial statements on a statutory basis.Our financial statements, which are presented in conformity with accounting practices prescribed or permitted by the Ohio Department of Insurance as well as the financial statements of the separate account-are located in the Statement of Additional Information (SAI).The SAI is available at no charge by writing to our mailing address - Western Reserve Life Assurance Co. of Ohio, 4333 Edgewood Rd. NE, Cedar Rapids, IA 52499 or by calling us at (800) 851-9777, or by visiting our website www.westernreserve.com.In addition, the SAI is available on the SEC’s website at http://www.sec.gov.Our financial strength ratings, which reflect the opinions of leading independent rating agencies of WRL's ability to meet its obligations to its policy owners, are available on our website and the websites of these Nationally Recognized Statistical Ratings OrganizationsA.M. Best Company www.ambest.com), Moody's Investors Service (www.moodys.com) Standard & Poor's (www.standardandpoors.com) and Fitch Ratings (www.fitchratings.com). The Separate Account The separate account is a separate account of Western Reserve, established under Ohio law.We own the assets in the separate account, and we may use assets in the separate account to support other variable life insurance policies we issue.The separate account is registered with the Securities and Exchange Commission (“SEC”) as a unit investment trust under the Investment Company Act of 1940, as amended (the “1940 Act”). The separate account is divided into subaccounts, each of which invests in shares of a specific portfolio of a fund. These subaccounts buy and sell portfolio shares at net asset value without any sales charge. Any dividends and distributions from a portfolio are reinvested at net asset value in shares of that portfolio. Income, gains, and losses credited to, or charged against, a subaccount of the separate account reflect the subaccount's own investment experience and not the investment experience of our other assets. The separate account's assets may not be used to pay any of our liabilities other than those arising from the Policies and other variable life insurance policies we issue. If the separate account's assets exceed the required reserves and other liabilities, we may transfer the excess to our general account. Changes to the Separate Account.As permitted by applicable law, we reserve the right to make certain changes to the structure and operation of the separate account, including, among others, the right to: · Remove, combine, or add subaccounts and make the new or combined subaccounts available to you at our discretion. · Combine the separate account or any subaccount(s) with one or more different separate account(s) or subaccount(s). · Close certain subaccounts to allocations of new net premiums by current or new policyowners at any time at our discretion. · Transfer assets of the separate account or any subaccount which we determine to be associated with the class of policies to which the Policy belongs, to another separate account or subaccount. · Operate the separate account as a management company under the 1940 Act, or as any other form of investment company permitted by law. · Establish additional separate accounts or subaccounts to invest in new portfolios of the funds. · Manage the separate account at the direction of a committee. · Endorse the Policy, as permitted by law, to reflect changes to the separate account and subaccounts as may be required by applicable law. · Change the investment objective of a subaccount. · Substitute, add, or delete fund portfolios in which subaccounts currently invest net premiums, to include portfolios of newly designated funds. (Fund portfolios will not be added, deleted or substituted without prior approval of the SEC to the extent required by the 1940 Act or other applicable laws.) · Fund additional classes of variable life insurance policies through the separate account. · Restrict or eliminate any voting privileges of owners or other persons who have voting privileges in connection with the operation of the separate account. Some, but not all, of these future changes may be the result of changes in applicable laws or interpretation of the laws.We will not make any such changes without receiving any necessary approval of the SEC and applicable state insurance departments.We will notify you of any changes.We reserve the right to make other structural and operational changes affecting the separate account. In addition, the portfolios that sell their shares to the subaccounts may discontinue offering their shares to the subaccounts. The Fixed Account The fixed account is part of Western Reserve's general account. We use general account assets to support our insurance and annuity obligations other than those funded by separate accounts. Subject to applicable law, Western Reserve has sole discretion over the investment of the fixed account's assets. Western Reserve bears the full investment risk for all amounts contributed to the fixed account.Please see the section above entitled “Risks of Managing General Account Assets.” Western Reserve guarantees that the amounts allocated to the fixed account will be credited interest daily at an annual net effective interest rate of at least 4.0%. We will determine any interest rate credited in excess of the guaranteed rate at our sole discretion.We have no formula for determining fixed account interest rates in excess of the guaranteed rate or any duration for such rates. Money you place in the fixed account will begin earning interest credited daily and compounded annually at the current interest rate in effect at the time of your allocation.We may declare current interest rates from time to time. We may declare more than one interest rate for different money based upon the date of allocation or transfer to the fixed account. When we declare a current interest rate higher than the guaranteed rate on amounts allocated to the fixed account, we guarantee the higher rate on those amounts for at least one year (the "guarantee period") unless those amounts are transferred to the loan reserve. At the end of the guarantee period we may declare a new current interest rate on those amounts and any accrued interest thereon. We will guarantee this new current interest rate for another guarantee period. We credit interest greater than 4.0% during any guarantee period at our sole discretion. You bear the risk that interest we credit will not exceed 4.0%. We allocate amounts from the fixed account for cash withdrawals, transfers to the subaccounts or the monthly deductions charges on a first in, first out basis ("FIFO") for the purpose of crediting interest. New Jersey: The fixed account is not available to you as an investment option if your Policy was issued in the State of New Jersey.You may not direct or transfer any premium payments or cash value to the fixed account.The fixed account is available to you only in connection with Policy loans. The fixed account has not been registered with the Securities and Exchange Commission and the staff of the Securities and Exchange Commission has not reviewed the disclosure in this prospectus relating to the fixed account. Disclosures regarding the fixed account, however, may be subject to certain generally applicable provisions of the federal securities laws relating to the accuracy and completeness of statements made in this prospectus. The Portfolios The separate account invests in shares of the portfolios of a fund. Each portfolio is an investment division of a fund, which is an open-end investment management company registered with the SEC. Such registration does not involve supervision of the management or investment practices or policies of the portfolios by the SEC. Each portfolio's assets are held separate from the assets of the other portfolios, and each portfolio has investment objectives and policies that are different from those of the other portfolios.Thus, each portfolio operates as a separate investment fund, and the income or loss of one portfolio has no effect on the investment performance of any other portfolio. Pending any required approval by a state insurance regulatory authority, certain subaccounts and corresponding portfolios may not be available to residents of some states. Each portfolio’s investment objective(s) and policies are summarized below. There is no assurance that a portfolio will achieve its stated objective(s). Certain portfolios may have investment objectives and policies similar to other portfolios that are managed by the same investment adviser or sub-adviser. The investment results of the portfolios, however, may be higher or lower than those of such other portfolios. We do not guarantee or make any representation that the investment results of the portfolios will be comparable to any other portfolio, even those with the same investment adviser or manager. You can find more detailed information about the portfolios, including a description of risks, in the fund prospectuses. You may obtain a free copy of the fund prospectuses, by contacting us at our administrative office at 1-800-851-9777 or visiting our website at www.westernreserve.com. You should read the fund prospectuses carefully . Note : If you received a summary prospectus for a portfolio listed below, please follow the directions on the first page of the summary prospectus to obtain a copy of the full fund prospectus. Portfolio Investment Adviser/Sub-Adviser Investment Objective TRANSAMERICA SERIES TRUST: Transamerica AEGON Active Asset Allocation – Conservative VP 1 Transamerica Asset Management, Inc. AEGON USA Investment Management, LLC Seeks current income and preservation of capital. Transamerica AEGON Active Asset Allocation – Moderate Growth VP 1 Transamerica Asset Management, Inc. AEGON USA Investment Management, LLC Seeks capital appreciation with current income as a secondary objective. Transamerica AEGON Active Asset Allocation – Moderate VP 1 Transamerica Asset Management, Inc. AEGON USA Investment Management, LLC Seeks capital appreciation and current income. Transamerica AEGON High Yield Bond VP 2 Transamerica Asset Management, Inc. AEGON USA Investment Management, LLC Seeks a high level of current income by investing in high yield debt securities. Transamerica AEGON Money Market VP 3 Transamerica Asset Management, Inc. AEGON USA Investment Management, LLC Seeks maximum current income from money market securities consistent with liquidity and preservation of principal. Transamerica AEGON U.S. Government Securities VP Transamerica Asset Management, Inc. AEGON USA Investment Management, LLC Seeks to provide as high a level of total return as is consistent with prudent investment strategies. 1 Each of these asset allocation portfolios is a fund-of-funds and invests in a combination of underlying Exchange Traded Funds (“ETFs”).Please see the portfolio’s prospectus for a description of the investment strategy and the risks associated with investing in the portfolio. 2 Under normal market conditions, this portfolio invests at least 80% of its net assets in credit default swaps and other financial instruments that in combination have economic characteristics similar to the high yield debt (“junk bonds”) market and/or in high yield debt securities. 3 There can be no assurance that the Transamerica AEGON Money Market VP portfolio will be able to maintain a stable net asset value per share.During extended periods of low interest rates, and partly as a result of insurance charges, the yield on the Transamerica AEGON Money Market VP subaccount may become extremely low and possibly negative. Portfolio Investment Adviser/Sub-Adviser Investment Objective Transamerica AllianceBernstein Dynamic Allocation VP Transamerica Asset Management, Inc. AllianceBernstein, LLP Seeks capital appreciation and current income. Transamerica Asset Allocation – Conservative VP 4 Transamerica Asset Management, Inc. Seeks current income and preservation of capital. Transamerica Asset Allocation – Growth VP 4 Transamerica Asset Management, Inc. Seeks long-term capital appreciation. Transamerica Asset Allocation – Moderate Growth VP 4 Transamerica Asset Management, Inc. Seeks capital appreciation with current income as a secondary objective. Transamerica Asset Allocation – Moderate VP 4 Transamerica Asset Management, Inc. Seeks capital appreciation and current income. Transamerica BlackRock Global Allocation VP 5 Transamerica Asset Management, Inc. BlackRock Investment Management, LLC Seeks high total investment return. Transamerica BlackRock Large Cap Value VP Transamerica Asset Management, Inc. BlackRock Investment Management, LLC Seeks long-term capital growth. Transamerica BlackRock Tactical Allocation VP 6 Transamerica Asset Management, Inc. BlackRock Investment Management, LLC Seeks capital appreciation with current income as a secondary objective. Transamerica Clarion Global Real Estate Securities VP Transamerica Asset Management, Inc. CBRE Clarion Real Estate Securities, L.P. Seeks long-term total return from investments primarily in equity securities of real estate companies.Total return consists of realized and unrealized capital gains and losses plus income. Transamerica Efficient Markets VP Transamerica Asset Management, Inc. AEGON USA Investment Management, Inc. Seeks capital appreciation while seeking income as a secondary objective. Transamerica Hanlon Balanced VP 7 Transamerica Asset Management, Inc. Hanlon Investment Management, Inc. Seeks current income and capital appreciation. Transamerica Hanlon Growth and Income VP 7 Transamerica Asset Management, Inc. Hanlon Investment Management, Inc. Seeks long-term capital appreciation and some current income. 4 Each of these asset allocation portfolios is a fund of funds and invests in a combination of underlying Transamerica Series Trust and Transamerica Funds portfolios. Please see the portfolio’s prospectus for a description of the investment strategy and the risks associated with investing in the portfolio. 5 This portfolio is a fund of funds and invests its assets in an underlying mutual fund, BlackRock Global Allocation V.I. Fund of the BlackRock Variable Series Fund, Inc.Please see the portfolio’s prospectus for a description of the investment strategy and the risks associated with investing in the portfolio. 6 This portfolio is a fund of funds and invests in a combination of underlying Transamerica Series Trust portfolios and certain funds of Transamerica Funds.Please see the portfolio’s prospectus for a description of the investment strategy and the risks associated with investing in the portfolio. 7 This portfolio utilizes both a tactical asset allocation strategy and a strategic asset allocation strategy to seek to achieve its objective by investing in underlying funds that consist of ETFs and money market mutual funds. Please see the portfolio’s prospectus for a complete description of the portfolio’s investment strategies and the risks of investing in the portfolio. Portfolio Investment Adviser/Sub-Adviser Investment Objective Transamerica Hanlon Growth VP 7 Transamerica Asset Management, Inc. Hanlon Investment Management, Inc. Seeks long-term capital appreciation. Transamerica Hanlon Income VP 7,8 Transamerica Asset Management, Inc. Hanlon Investment Management, Inc. Seeks conservative stability. Transamerica Index 50 VP Transamerica Asset Management, Inc. AEGON USA Investment Management, LLC Seeks to balance capital appreciation and income. Transamerica Index 75 VP Transamerica Asset Management, Inc. AEGON USA Investment Management, LLC Seeks capital appreciation as a primary objective and income as a secondary objective. Transamerica International Moderate Growth VP 4 Transamerica Asset Management, Inc. Seeks capital appreciation with current income as a secondary objective. Transamerica JPMorgan Core Bond VP Transamerica Asset Management, Inc. JPMorgan Investment Advisors Inc. Seeks total return, consisting of income and capital appreciation. Transamerica JPMorgan Enhanced Index VP Transamerica Asset Management, Inc. J. P. Morgan Investment Management Inc. Seeks to earn a total return modestly in excess of the total return performance of the Standard & Poor’s 500 Composite Stock Index (“S&P 500”) (including the reinvestment of dividends) while maintaining a volatility of return similar to the S&P 500. Transamerica JPMorgan Tactical Allocation VP Transamerica Asset Management, Inc. J. P. Morgan Investment Management Inc. Seeks current income and preservation of capital. Transamerica Janus Balanced VP 9 Transamerica Asset Management, Inc. Janus Capital Management LLC Seeks long-term capital growth, consistent with preservation of capital and balanced by current income. Transamerica Jennison Growth VP Transamerica Asset Management, Inc. Jennison Associates, LLC. Seeks long-term growth of capital. 4 Each of these asset allocation portfolios is a fund of funds and invests in a combination of underlying Transamerica Series Trust and Transamerica Funds portfolios. Please see the portfolio’s prospectus for a description of the investment strategy and the risks associated with investing in the portfolio. 7 This portfolio utilizes both a tactical asset allocation strategy and a strategic asset allocation strategy to seek to achieve its objective by investing in underlying funds that consist of ETFs and money market mutual funds. Please see the portfolio’s prospectus for a complete description of the portfolio’s investment strategies and the risks of investing in the portfolio. 8 Formerly, Transamerica Hanlon Managed Income VP. 9 Formerly, Transamerica Foxhall Global Commodities & Hard Asset VP. Portfolio Investment Adviser/Sub-Adviser Investment Objective Transamerica MFS InternationalEquity VP Transamerica Asset Management, Inc. MFS ® Investment Management Seeks capital growth. Transamerica Morgan StanleyCapital Growth VP Transamerica Asset Management, Inc. Morgan Stanley Investment Management Inc. Seeks to maximize long-term growth. Transamerica Morgan Stanley Mid-Cap Growth VP Transamerica Asset Management, Inc. Morgan Stanley Investment Management Inc. Seeks capital appreciation. Transamerica Multi-Managed Balanced VP Transamerica Asset Management, Inc. J. P. Morgan Investment Management Inc. BlackRock Financial Management, Inc. Seeks to provide a high total investment return through investments in a broadly diversified portfolio of stocks, bonds and money market instruments. Transamerica Multi Managed Large Cap Core VP Transamerica Asset Management, Inc. Morgan Stanley Investment Management, Inc. Seeks to provide high total return. Transamerica PIMCO Total Return VP Transamerica Asset Management, Inc. Pacific Investment Management Company LLC Seeks maximum total return consistent with preservation of capital and prudent investment management. Transamerica Systematic Small/Mid Cap Value VP Transamerica Asset Management, Inc. Systematic Financial Management L.P. Seeks to maximize total return. Transamerica T. Rowe Price Small Cap VP Transamerica Asset Management, Inc. T. Rowe Price Associates, Inc. Seeks long-term growth of capital by investing primarily in common stocks of small growth companies. Transamerica Third Avenue Value VP Transamerica Asset Management, Inc. Third Avenue Management LLC Seeks long-term capital appreciation. Transamerica WMC Diversified Growth VP Transamerica Asset Management, Inc. Wellington Management Company, LLP Seeks to maximize long-term growth. Portfolio Investment Adviser/Sub-Adviser Investment Objective FIDELITY FUNDS: Fidelity VIP Index 500 Portfolio Fidelity Management & Research Company Seeks investment results that correspond to the total return of common stocks publicly traded in the United States, as represented by the Standard & Poor’s ndex. ALLIANCEBERNSTEIN VARIABLE PRODUCTS SERIES FUND, INC.: AllianceBernstein Balanced Wealth Strategy Portfolio AllianceBernstein L.P. Seeks to maximize total return. FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST: Franklin Templeton VIP Founding Funds Allocation Fund 10 See Footnote 11 Seeks capital appreciation with a secondary goal of income. PROFUNDS: ProFund VP Asia 30 12 ProFund Advisors LLC Seeks daily investment results, before fees and expenses, that correspond to the daily performance of the ProFunds Asia 30 Index. The fund does not seek to achieve its stated objective over a period of time greater than one day. ProFund VP Basic Materials 12 ProFund Advisors LLC Seeks daily investment results, before fees and expenses, that correspond to the daily performance of the Dow Jones U.S. Basic Materials Index. The fund does not seek to achieve its stated objective over a period of time greater than one day. ProFund VP Bull 12 ProFund Advisors LLC Seeks daily investment results, before fees and expenses, that correspond to the daily performance of the S&P 500 Index SM . The fund does not seek to achieve its stated objective over a period of time greater than one day. 10 This portfolio is a fund of funds and invests in a combination of Class 1 shares of the Franklin Income Securities Fund, Mutual Shares Securities Fund and Templeton Growth Securities Fund. Please see the portfolio’s prospectus for a description of the investment strategy and the risks associated with investing in the portfolio. 11 Franklin Templeton Services, LLC is the portfolio’s administrator; the portfolio does not have an investment manager nor does it pay any investment management fees. 12 The ProFunds VP and Access Trust portfolios permit frequent transfers.Frequent transfers may increase portfolio turnover.A high level of portfolio turnover may negatively impact performance by increasing transaction costs.In addition, large movements of assets into and out of a ProFunds or Access Trust VP portfolio may negatively impact a fund’s ability to achieve its investment objective or maintain a consistent level of operating expenses.See “Disruptive Trading and Market Timing.”Some ProFunds or Access Trust VP portfolios may use investment techniques not associated with most mutual fund portfolios.Investors in the ProFunds and Access Trust VP portfolios will bear additional investment risks.See the ProFunds VP or Access Trust prospectus for a description of the investment objectives and risks associated with investing in the ProFunds or Access Trust VP portfolios. Portfolio Investment Adviser/Sub-Adviser Investment Objective ProFund VP Consumer Services 12 ProFund Advisors LLC Seeks daily investment results, before fees and expenses, that correspond to the daily performance of the Dow Jones U.S. Consumer Services Index ® . The fund does not seek to achieve its stated objective over a period of time greater than one day. ProFund VP Emerging Markets 12 ProFund Advisors LLC Seeks daily investment results, before fees and expenses, that correspond to the daily performance of the Bank of New York Emerging Markets 50 ADR Index. The fund does not seek to achieve its stated objective over a period of time greater than one day. ProFund VP Europe 30 12 ProFund Advisors LLC Seeks daily investment results, before fees and expenses, that correspond to the daily performance of the ProFunds Europe 30 Index. The fund does not seek to achieve its stated objective over a period of time greater than one day. ProFund VP Falling U.S. Dollar 12 ProFund Advisors LLC Seeks daily investment results, before fees and expenses, that correspond to the inverse (opposite) of the daily performance of the U.S. Dollar Index (USDX) ® . The fund does not seek to achieve its stated objective over a period of time greater than one day. ProFund VP Financials 12 ProFund Advisors LLC Seeks daily investment results, before fees and expenses, that correspond to the daily performance of the Dow Jones U.S. Financials Index. The fund does not seek to achieve its stated objective over a period of time greater than one day. ProFund VP International 12 ProFund Advisors LLC Seeks daily investment results, before fees and expenses, that correspond to the daily performance of the Morgan Stanley Capital International Europe, Australasia and Far East (MSCI EAFE) Index. The fund does not seek to achieve its stated objective over a period of time greater than one day. 12 The ProFunds VP and Access Trust portfolios permit frequent transfers.Frequent transfers may increase portfolio turnover.A high level of portfolio turnover may negatively impact performance by increasing transaction costs.In addition, large movements of assets into and out of a ProFunds or Access Trust VP portfolio may negatively impact a fund’s ability to achieve its investment objective or maintain a consistent level of operating expenses.See “Disruptive Trading and Market Timing.”Some ProFunds or Access Trust VP portfolios may use investment techniques not associated with most mutual fund portfolios.Investors in the ProFunds and Access Trust VP portfolios will bear additional investment risks.See the ProFunds VP or Access Trust prospectus for a description of the investment strategies and risks associated with investing in the ProFunds or Access Trust VP portfolios. Portfolio Investment Adviser/Sub-Adviser Investment Objective ProFund VP Japan 12 ProFund Advisors LLC Seeks daily investment results, before fees and expenses, that correspond to the daily performance of the Nikkei 225 Stock Average. The fund does not seek to achieve its stated objective over a period of time greater than one day. ProFund VP Mid-Cap 12 ProFund Advisors LLC Seeks daily investment results, before fees and expenses, that correspond to the daily performance of the S&P MidCap 400 Index ® . The fund does not seek to achieve its stated objective over a period of time greater than one day. ProFund VP Money Market 12,13 ProFund Advisors LLC Seeks a high level of current income consistent with liquidity and preservation of capital. The fund does not seek to achieve its stated objective over a period of time greater than one day. ProFund VP NASDAQ-100 12 ProFund Advisors LLC Seeks daily investment results, before fees and expenses, that correspond to the daily performance of the NASDAQ-100 Index. The fund does not seek to achieve its stated objective over a period of time greater than one day. ProFund VP Oil & Gas 12 ProFund Advisors LLC Seeks daily investment results, before fees and expenses, that correspond to the daily performance of the Dow Jones U.S. Oil & Gas Index. The fund does not seek to achieve its stated objective over a period of time greater than one day. ProFund VP Pharmaceuticals 12 ProFund Advisors LLC Seeks daily investment results, before fees and expenses, that correspond to the daily performance of the Dow Jones U.S. Pharmaceuticals Index. The fund does not seek to achieve its stated objective over a period of time greater than one day. 12 The ProFunds VP and Access Trust portfolios permit frequent transfers.Frequent transfers may increase portfolio turnover.A high level of portfolio turnover may negatively impact performance by increasing transaction costs.In addition, large movements of assets into and out of a ProFunds or Access Trust VP portfolio may negatively impact a fund’s ability to achieve its investment objective or maintain a consistent level of operating expenses.See “Disruptive Trading and Market Timing.”Some ProFunds or Access Trust VP portfolios may use investment techniques not associated with most mutual fund portfolios.Investors in the ProFunds and Access Trust VP portfolios will bear additional investment risks.See the ProFunds VP or Access Trust prospectus for a description of the investment strategies and risks associated with investing in the ProFunds or Access Trust VP portfolios. 13 There can be noassurance that theProFund VP Money Market portfolio will be able to maintain a stable net asset value per share. During extended periods of low interest rates, and partly as a result of insurance charges, the yield on theProFund VP Money Market subaccount may become extremely low and possibly negative. Portfolio Investment Adviser/Sub-Adviser Investment Objective ProFund VP Precious Metals 12 ProFund Advisors LLC Seeks daily investment results, before fees and expenses, that correspond to the daily performance of the Dow Jones Precious Metals Index. The fund does not seek to achieve its stated objective over a period of time greater than one day. ProFund VP Short Emerging Markets 12 ProFund Advisors LLC Seeks daily investment results, before fees and expenses, that correspond to the inverse (-1x) of the daily performance of the Bank of New York Emerging Markets 50 ADR Index. The fund does not seek to achieve its stated objective over a period of time greater than one day. ProFund VP Short International 12 ProFund Advisors LLC Seeks daily investment results, before fees and expenses, that correspond to the inverse (-1x) of the daily performance of the Morgan Stanley Capital International Europe, Australasia and Far East (MSCI EAFE) Index. The fund does not seek to achieve its stated objective over a period of time greater than one day. ProFund VP Short NASDAQ-100 12 ProFund Advisors LLC Seeks daily investment results, before fees and expenses, that correspond to the inverse (-1x) of the daily performance of the NASDAQ-100 Index. The fund does not seek to achieve its stated objective over a period of time greater than one day. ProFund VP Short Small-Cap 12 ProFund Advisors LLC Seeks daily investment results, before fees and expenses, that correspond to the inverse (opposite) of the daily performance of the Russell 2000 Index. ProFund VP Small-Cap 12 ProFund Advisors LLC Seeks daily investment results, before fees and expenses, that correspond to the daily performance of the Russell 2000 Index. The fund does not seek to achieve its stated objective over a period of time greater than one day. 12 The ProFunds VP and Access Trust portfolios permit frequent transfers.Frequent transfers may increase portfolio turnover.A high level of portfolio turnover may negatively impact performance by increasing transaction costs.In addition, large movements of assets into and out of a ProFunds or Access Trust VP portfolio may negatively impact a fund’s ability to achieve its investment objective or maintain a consistent level of operating expenses.See “Disruptive Trading and Market Timing.”Some ProFunds or Access Trust VP portfolios may use investment techniques not associated with most mutual fund portfolios.Investors in the ProFunds and Access Trust VP portfolios will bear additional investment risks.See the ProFunds VP or Access Trust prospectus for a description of the investment strategies and risks associated with investing in the ProFunds or Access Trust VP portfolios. Portfolio Investment Adviser/Sub-Adviser Investment Objective ProFund VP Small-Cap Value 12 ProFund Advisors LLC Seeks daily investment results, before fees and expenses, that correspond to the daily performance of the S&P SmallCap 600 ® /Citigroup Value Index. The fund does not seek to achieve its stated objective over a period of time greater than one day. ProFund VP Telecommunications 12 ProFund Advisors LLC Seeks daily investment results, before fees and expenses, that correspond to the daily performance of the Dow Jones U.S. Telecommunications Index. The fund does not seek to achieve its stated objective over a period of time greater than one day. ProFund VP UltraNASDAQ-100 ProFund Advisors LLC Seeks daily investment results, before fees and expenses, that correspond to twice (200%) the daily performance of the NASDAQ-100 ® Index. The fund does not seek to achieve its stated objective over a period of time greater than one day. ProFund VP UltraSmall-Cap 12 ProFund Advisors LLC Seeks daily investment results, before fees and expenses, that correspond to twice (200%) the daily performance of the Russell 2000 Index. The fund does not seek to achieve its stated objective over a period of time greater than one day. ProFund VP U.S. Government Plus 12 ProFund Advisors LLC Seeks daily investment results, before fees and expenses, that correspond to one and one-quarter times (125%) the daily price movement of the most recently issued 30-year U.S. Treasury Bond. The fund does not seek to achieve its stated objective over a period of time greater than one day. ProFund VP Utilities 12 ProFund Advisors LLC Seeks daily investment results, before fees and expenses, that correspond to the daily performance of the Dow Jones U.S. Utilities Index. The fund does not seek to achieve its stated objective over a period of time greater than one day. ACCESS TRUST: Access VP High Yield Fund 12, 13 ProFund Advisors LLC Seeks to provide investment results that correspond generally to the total return of the high yield market consistent with maintaining reasonable liquidity. 12 The ProFunds VP and Access Trust portfolios permit frequent transfers.Frequent transfers may increase portfolio turnover.A high level of portfolio turnover may negatively impact performance by increasing transaction costs.In addition, large movements of assets into and out of a ProFunds or Access Trust VP portfolio may negatively impact a fund’s ability to achieve its investment objective or maintain a consistent level of operating expenses.See “Disruptive Trading and Market Timing.”Some ProFunds or Access Trust VP portfolios may use investment techniques not associated with most mutual fund portfolios.Investors in the ProFunds and Access Trust VP portfolios will bear additional investment risks.See the ProFunds VP or Access Trust prospectus for a description of the investment strategies and risks associated with investing in the ProFunds or Access Trust VP portfolios. 13 Under normal market conditions, this portfolio invests at least 80% of its net assets in credit default swaps and other financial instruments that in combination have economic characteristics similar to the high yield debt (“junk bonds”) market and/or in high yield debt securities. Transamerica Asset Management, Inc. ("Transamerica Asset"), located at 570Carillon Parkway, St. Petersburg, Florida 33716, is directly owned by Western Reserve (77%) and AUSA Holding Company (23%), and serves as investment adviser to the Transamerica Series Trust (“Series Trust”) and manages the Series Trust in accordance with policies and guidelines established by the Series Trust's Board of Trustees.For certain portfolios, Transamerica Asset has engaged investment sub-advisers to provide portfolio management services. Transamerica Asset and each investment sub-adviser are registered investment advisers under the Investment Advisers Act of 1940, as amended. See the Series Trust prospectuses for more information regarding Transamerica Asset and the investment sub-advisers. Fidelity Management & Research Company (“FMR”), located at 82 Devonshire Street, Boston, Massachusetts 02109, serves as investment adviser to the Fidelity VIP Funds and manages the Fidelity VIP Funds in accordance with policies and guidelines established by the Fidelity VIP Funds’ Board of Trustees.For certain portfolios, FMR has engaged investment sub-advisers to provide portfolio management services with regard to foreign investments.FMR and each sub-adviser are registered investment advisers under the Investment Advisers Act of 1940, as amended.See the Fidelity VIP Funds prospectuses for more information regarding FMR and the investment sub-advisers. ProFund Advisors LLC (“ProFund Advisors”), located at 7501 Wisconsin Avenue, Suite 1000, Bethesda, Maryland 20814, serves as the investment adviser and provides management services to all of the ProFunds and Access Trust portfolios. ProFund Advisors oversees the investment and reinvestment of the assets in each ProFunds VP portfolio in accordance with policies and guidelines established by the ProFunds’ Board of Trustees.ProFund Advisors is a registered investment adviser under the Investment Advisers Act of 1940, as amended.See the respective ProFund and/or Access Trust VP prospectuses for more information regarding ProFund Advisors. AllianceBernstein L.P (“AllianceBernstein”)., located at 1345 Avenue of the Americas, New York, New York 1010 5, serves as investment adviser to the Alliance Bernstein Variable Products Series Fund, Inc. and manages the AllianceBernstein Balanced Wealth Strategy Portfolio in accordance with the policies and guidelines established by the AllianceBernstein Board of Directors.Please see the prospectus for the portfolio for more information regarding AllianceBernstein L.P. Franklin Advisers, L.P. (“Franklin”), located at One Franklin Parkway, San Mateo, California 94403 , serves as investment adviser to the Franklin Templeton Variable Insurance Products Trust and manages the Franklin Templeton VIP Founding Funds Allocation Fund.Franklin Templeton Services, LLC (“FT Services”) serves as administrator for the portfolio and provides certain administrative services and facilities for the adviser, and oversees rebalancing of the portfolio’s assets.FT Services is paid a fee for its services from the portfolio.Franklin oversees the investment and reinvestment of the portfolio’s assets in accordance with policies and guidelines established by the Trust’s Board of Trustees.Please see the portfolio’s prospectus for more information regarding Franklin and FT Services. Selection of Underlying Portfolios The underlying portfolios offered through this product are selected by Western Reserve, and Western Reserve may consider various factors, including, but not limited to, asset class coverage, the strength of the adviser’s or sub-adviser’s reputation and tenure, brand recognition, performance, and the capability and qualification of each investment firm.Another factor that we may consider is whether the underlying portfolio or its service providers (e.g., the investment adviser or sub-advisers) or its affiliates will make payments to us or our affiliates in connection with certain administrative, marketing, and support services, or whether affiliates of the portfolio can provide marketing and distribution support for sales of the Policies.(For additional information on these arrangements, please refer to the section of this prospectus entitled “Revenue We Receive.”)We review the portfolios periodically and may remove a portfolio, or limit its availability to new premiums and/or transfers of cash value if we determine that a portfolio no longer satisfies one or more of the selection criteria, and/or if the portfolio has not attracted significant allocations from policyowners.We have included the Transamerica Series Trust portfolios at least in part because they are managed by Transamerica Asset, our directly owned subsidiary. You are responsible for choosing the portfolios, and the amounts allocated to each, that are appropriate for your own individual circumstances and your investment goals, financial situation, and risk tolerance.Since investment risk is borne by you, decisions regarding investment allocations should be carefully considered In making your investment selections, we encourage you to thoroughly investigate all of the information that is available to you regarding the portfolios, including each fund's prospectus, statement of additional information and annual and semi-annual reports.Other sources such as newspapers and financial and other magazines provide more current information, including information about any regulatory actions or investigations relating to a fund or portfolio.After you select portfolios for your initial premium, you should monitor and periodically re-evaluate your allocations to determine if they are still appropriate. You bear the risk of any decline in the cash value of your Policy resulting from the performance of the portfolios you have chosen. We do not recommend or endorse any particular portfolio and we do not provide investment advice. Addition, Deletion or Substitution of Portfolios We do not guarantee that each portfolio will always be available for investment through the Policy. We reserve the right, subject to compliance with applicable law, to add new portfolios or portfolio classes, close existing portfolios or portfolio classes, or substitute portfolio shares that are held by any subaccount for shares of a different portfolio. New or substitute portfolios may have different fees and expenses and their availability may be limited to certain classes of purchasers. We will not add, delete or substitute any shares attributable to your interest in a subaccount without notice to you and prior approval of the SEC, to the extent required by the 1940 Act or other applicable law. We may also decide to purchase securities from other portfolios for the separate account.We reserve the right to transfer separate account assets to another separate account that we determine to be associated with the class of contracts to which the Policy belongs. Your Right to Vote Portfolio Shares Even though we are the legal owner of the portfolio shares held in the subaccounts, and have the right to vote on all matters submitted to shareholders of the portfolios, we will vote our shares only as policyowners instruct, as long as such action is required by law. Before a vote of a portfolio's shareholders occurs, you will receive voting materials from us. We will ask you to instruct us on how to vote and to return your voting instructions to us in a timely manner. You will have the right to instruct us on the number of portfolio shares that corresponds to the amount of cash value you have in that portfolio (as of a date set by the portfolio). If we do not receive voting instructions on time from some policyowners, we will vote those shares in the same proportion as the timely voting instructions we receive. Therefore, because of proportional voting, a small number of policyowners may control the outcome of a vote. Should federal securities laws, regulations and interpretations change, we may elect to vote portfolio shares in our own right. If required by state insurance officials, or if permitted under federal regulation, we may disregard certain owner voting instructions. If we ever disregard voting instructions, we will send you a summary in the next annual report to policyowners advising you of the action and the reasons we took such action. Charges and Deductions This section describes the charges and deductions that we make under the Policy in consideration for: (1)the services and benefits we provide; (2)the costs and expenses we incur; and (3)the risks we assume. The fees and charges deducted under the Policy may result in a profit to us. Services and benefits we provide under the Policy: · The death benefit, cash and loan benefits. · Investment options, including premium allocations. · Administration of elective options. · The distribution of reports to owners. Costs and expenses we incur: · Costs associated with processing and underwriting applications. · Expenses of issuing and administering the Policy (including any Policy riders). · Overhead and other expenses for providing services and benefits and sales and marketing expenses, including compensation paid in connection with the sale of the Policies. · Other costs of doing business, such as collecting premiums, maintaining records, processing claims, effecting transactions, and paying federal, state and local premium and other taxes and fees. Risks we assume: · That the charges we may deduct may be insufficient to meet our actual claims because insureds die sooner than we estimate. · That the costs of providing the services and benefits under the Policies may exceed the charges we are allowed to deduct. Some or all the charges we deduct are used to pay aggregate Policy costs and expenses we incur in providing the services and benefits under the Policy and assuming the risks associated with the Policy. Premium Charges Before we allocate the net premium payments you make, we will deduct the following charges. The premium expense charge equals: · 6.0% of premiums during the first ten Policy years; and · 2.5% of premiums thereafter. Note: Certain events (such as decreases in the specified amount, a change in death benefit option, or a cash withdrawal if you choose Option A or Option C death benefit) may affect the specified amount in force. Premium expense charges will be based on the specified amount in force on the Base Policy at the time we receive the premium. Some or all of the premium expense charges we deduct are used to pay the aggregate Policy costs and expenses we incur, including distribution costs and/or state premium taxes.Although state premium tax rates imposed on us vary from state to state, the premium expense charge deducted will not vary with the state of residence of the policyowner. The premium collection charge equals: · $3.00 per premium payment. · We will not increase this charge. Monthly Deductions Monthly deductions will be withdrawn from each subaccount (and/or any available fixed account) in accordance with the current premium allocation instructions.If the value of any account is insufficient to pay its portion of the monthly deductions then we will take the monthly deductions on a pro rata basis from all accounts (i.e., in the same proportion that the value in each subaccount and the fixed account bears to the total cash value on the Monthiversary). Because portions of the monthly deductions (such as cost of insurance) can vary monthly, the monthly deductions will also vary. The monthly deductions are equal to: · The monthly Policy charge for the Policy; plus · The monthly cost of insurance charge for the Policy(including any surcharge associated with flat or table substandard ratings); plus · The portion of the monthly deductions for any benefits provided by riders attached to the Policy; plus · The pro rata decrease charge (if applicable) incurred as a result of a decrease in the specified amount. Monthly Policy Charge: · This charge currently equals $5.00 each Policy month.After the first Policy year, we may increase this charge. · We guarantee this charge will never be more than $7.50 per month. · This charge is used to cover aggregate Policy expenses. Cost of Insurance Charge: We deduct this charge each month. It varies each month and is determined as follows: 1. Divide the death benefit on the Monthiversary by 1.0032737 (this factor reduces the net amount at risk, for purposes of computing the cost of insurance, by taking into account assumed monthly earnings at an annual rate of 4.0%). 2. Subtract the cash value on the Monthiversary. 3. Multiply the appropriate monthly cost of insurance rate for the Policy. Optional Insurance Riders: · The monthly deductions will include charges for any optional insurance benefits you add to your Policy by rider. Please refer to the section below entitled “Rider Charges” for a description of the rider charges. To determine the monthly cost of insurance rates we refer to a schedule of current cost of insurance ratesand consider a number of factors including, but not limited to: the insured's attained age on the Policy date, gender, underwriting class, and the length of time that the Policy has been in force.The factors that affect the net amount at risk include investment performance of the portfolios in which you invest, payment of premiums, the fees and charges deducted under the Policy, the death benefit option you choose, as well as any Policy transactions (such as loans, cash withdrawals, transfers, and changes in specified amount).The actual monthly cost of insurance rates are primarily based on our expectations as to future mortality experience and expenses. Monthly cost of insurance rates may be changed by us from time to time.The actual rates we charge will never be greater than the Table of Guaranteed Maximum Life Insurance Rates stated in your Policy. These guaranteed rates are based on the Commissioners 1980 Standard Ordinary Mortality Tobacco and Non-Tobacco Tables (“1980 C.S.O. Tables”) and the insured's attained age, gender, and underwriting.For non substandard underwriting rates, these guaranteed rates will never be greater than the rates in the 1980 C.S.O.Tables. Decreases in specified amount may cause the Policy to drop into a lower band of specified amount and may result in an increase in the rates for the cost of insurance and premium expense charges. The underwriting class of the insured will affect the cost of insurance rates.We use a standard method of underwriting in determining underwriting classes, which are based on the health of the insured.We currently place insureds into preferred and standard classes.We also place insureds into substandard classes with extra ratings, which reflect higher mortality risks and will result in higher cost of insurance rates. Examples of reasons an insured may be placed into an extra risk factor underwriting class include, but are not limited to, medical history, avocation, occupation, driving record, or planned future travel (where permitted by state law). We may issue certain Policies on a simplified or expedited basis.Cost of insurance rates for any Policies issued on a simplified or expedited basis may cause healthy individuals to pay higher cost of insurance rates than they would pay under a substantially similar Policy that we offer using different underwriting criteria. The guaranteed cost of insurance rates under the riders and for any increase in rider face amount are determined in the same manner used to determine the Base Policy’s cost of insurance charges.Generally, the current cost of insurance rates for the optional riders are lower than the current cost of insurance rates on the Base Policy without riders . Mortality and Expense Risk Charge We deduct a daily charge from your cash value in each subaccount that, together with other fees and charges, compensates us for services rendered, the expenses expected to be incurred and the risks assumed.This charge is equal to: · Your Policy's cash value in each subaccount ; multiplied by · The daily pro rata portion of the annual mortality and expense risk charge rate. Currently, the annual rate for the mortality and expense risk charge is equal to 0.90% of the average daily net assets of each subaccount. We may reduce this charge to 0.75% in the 16th Policy year, but we do not guarantee that we will do so, and we reserve the right to maintain this charge at the 0.90% level after the 15th Policy year. If this charge, combined with other Policy fees and charges, does not cover our total actual costs for services rendered and expenses incurred, we absorb the loss. Conversely, if these fees and charges more than cover actual costs, the excess is added to our surplus. We expect to profit from these charges. Surrender Charge If you surrender your Policy completely during the first 15years, we deduct a surrender charge from your cash value and pay the remaining cash value (less any outstanding loan amount) to you. There is no surrender charge if you wait until the end of the 15th Policy year to surrender your Policy. The payment you receive is called the net surrender value. The formula we use reduces the surrender charge at older ages in compliance with state laws. The surrender charge helps us recover distribution expenses that we incur in connection with the Policy, including selling firms’ sales commissions and printing and advertising costs, as well as aggregate Policy expenses. The surrender charge may be significant. You should evaluate this charge carefully before you consider a surrender. Under some circumstances the level of surrender charges might result in no net surrender value available if you surrender your Policy in the early Policy years. This will depend on a number of factors, but is more likely if: · You pay premiums equal to or not much higher than the minimum monthly guarantee premium shown in your Policy; and/or · Investment performance is low. The surrender charge is equal to: · The surrender charge per $1,000 of specified amount (varies by issue age, gender and underwriting class on the Policy date); multiplied by · The number of thousands of specified amount as it is stated in the Policy; multiplied by · The surrender charge factor. The surrender charge per thousand applies to each $1,000 of specified amount, using the rates found in Appendix A of this prospectus. The surrender charge factor varies with the insured's issue age on the Policy date and number of years the Policy has been in force. In no event are the surrender charge factors any greater than those shown on the table below. We generally determine the surrender charge factor from the Policy date to the surrender date, regardless of whether there were any prior lapses and reinstatements. SURRENDER CHARGE FACTORS END OF YEAR:* ISSUE AGE: 0-39 40-44 45-49 50-54 55-59 60-64 65-69 70-74 75-80 At Issue 1 2 3 4 5 6 7 8 70 9 10 11 12 13 14 15+ 0 0 0 0 0 0 0 0 0 * The factor on any date other than a Policy anniversary will be determined proportionately using the factor at the end of the Policy year before surrender and the factor at the end of the Policy year of surrender. Surrender Charge Example: Assume a male tobacco user purchases the Policy at issue age30 with a specified amount of $100,000 and the Policy is surrendered in Policy year7. The surrender charge per thousand is $12.52. This is multiplied by the surrender charge factor of.90 The surrender The surrender charge per thousand ($12.52) charge x The number of thousands of initial specified amount(100) x The surrender charge factor(0.90) Pro Rata Decrease Charge If you decrease the specified amount during the first 15Policy years we will deduct a pro rata decrease charge from your cash value. The pro rata decrease charge is equal to: · The surrender charge per $1,000 of specified amount (varies by issue age, gender and underwriting class on the Policy date); multiplied by · The number of thousands of specified amount decreased; multiplied by · The surrender charge factor applicable at the time of the decrease. (See Appendix A.) We will not deduct the pro rata decrease charge from the cash value when a specified amount decrease results from: · A change in the death benefit option; or · A cash withdrawal (when you select death benefit OptionA). If a pro rata decrease charge is deducted because of a decrease in specified amount, any future decrease charges incurred during the surrender charge period will be based on the reduced specified amount. We will determine the pro rata decrease charge using the above formula, regardless of whether your Policy has lapsed and been reinstated, or you have previously decreased your specified amount. We will not allow a decrease in specified amount if the pro rata decrease charge will cause the Policy to go into a grace period. A decrease in specified amount will generally decrease the insurance protection of the Policy. Transfer Charge We currently allow you to make 12transfers each year free from charge. Except as listed below, we may charge $25 for each additional transfer. · For purposes of assessing the transfer charge, all transfers made in one day, regardless of the number of subaccounts affected by the transfer, will be considered a single transfer. · We deduct the transfer charge from the amount being transferred. · Transfers resulting from loans or the exercise of conversion rights currently are not treated as transfers for the purpose of assessing this charge. · Transfers via the Internet are not treated as transfers for the purpose of assessing this charge. · Transfers among the ProFunds and/or Access Trust subaccounts are not treated as transfers for the purpose of assessing this charge. · Transfers under dollar cost averaging and asset rebalancing are not treated as transfers for the purpose of assessing this charge. · We will not increase this charge. Loan Interest Rate Charged We currently charge you an effective annual interest rate on a Policy loan of 5.2% in advance (5.49% effective annual interest rate, after rounding) on each Policy anniversary. We also currently credit the amount in the loan reserve with an effective annual interest rate of 4.75% (in arrears) (4.0% guaranteed minimum).After offsetting the 4.75% interest we credit, the net cost of standard loans currently is 0.74% annually, after rounding (1.49% maximum guaranteed, after rounding).After the 10th Policy year, we apply preferred loan rates on an amount equal to the cash value minus total premiums paid (less any cash withdrawals) and minus any outstanding loan amount including accrued loan interest. The current preferred loan interest rate credited is 5.49% effective annually, after rounding, and is not guaranteed. Change in Net Premium Allocation Charge We currently do not charge you if you change your net premium allocation. However, in the future we may decide to charge you $25 if you make more than one change every three months in your allocation schedule. We will notify you if we decide to impose this charge. Cash Withdrawal Charge After the first Policy year, you may take one cash withdrawal per Policy year if your net surrender value is sufficient to cover the amount of the withdrawal and the associated cash withdrawal charge . Cash withdrawals from your Policy are subject to the following: · When you take a cash withdrawal, we charge a processing fee of $25 or 2% of the amount you withdraw, whichever is less. · We deduct this amount from the withdrawal, and we pay you the balance. · We will not increase this charge. Taxes We currently do not make any deductions for taxes from the separate account. We may do so in the future to the extent that such taxes are imposed by federal or state agencies. Rider Charges Riders under your Policy as described in “Supplemental Benefits (Riders)” are subject to the following charges: · Terminal Illness Accelerated Death Benefit Rider. If exercised, w e reduce the single sum benefit by a discount factor to compensate us forincome lost due to the early payment of the death benefit. The discount rate is equal to the Applicable Federal Interest Rate ( 2.89 % for 201 2 ) or the Policy loan interest rate, whichever is greater. For a complete description of the Terminal Illness Accelerated Death Benefit Rider, please refer to the section entitled “Terminal Illness Accelerated Death Benefit Rider” in this prospectus. · Primary Insured Rider (“PIR”) and Primary Insured Rider Plus (“PIR Plus”). We assess a cost of insurance charge based on the insured’s issue age, gender, underwriting class, Policy year and the rider face amount . Cost of insurance charges generally will increase each year with the age of the insured. · Other Insured Rider.We assess a cost of insurance charge based on each other insured’s issue age, gender, underwriting class, Policy year and the rider specified amount. Cost of insurance charges generally will increase each year with the age of the insured. · Children’s Insurance Rider.We assess a cost of insurance charge based on the rider face amount regardless of the number of children insured. · Accidental Death Benefit Rider.We assess a cost of insurance charge based on the insured’s attained age and rider specified amount.Cost of insurance charges generally will increase each year with the age of the insured. · Disability Waiver Rider. We assess a rider charge based on the primary insured’s issue age, gender and net amount at risk for the Policy, as well as a charge based on those riders that would be eligible to have monthly deductions waived. · Disability Waiver and Income Rider. We assess a rider charge based on the primary insured’s issue age, gender and the amount of monthly waiver of premium benefit that would be paid in the event of total disability, as defined in the rider. Portfolio Expenses The portfolios deduct management fees and expenses from the amounts you have invested in the portfolios. These fees and expenses reduce the value of your portfolio shares. Some portfolios also deduct 12b-1 fees from portfolio assets. Revenue We Receive We (and our affiliates) may directly or indirectly receive payments from the portfolios, their advisers, sub-advisers, distributors or affiliates thereof, in connection with certain administrative, marketing and other services we (and our affiliates) provide and expenses we incur.We (and/or our affiliates) generally receive three types of payments: · Rule 12b-1 Fees.Transamerica Capital, Inc. (“TCI”), our affiliate, serves as the principal underwriter for the Policies. TCI receives some or all of the 12b-1 fees from the funds.Any 12b-1 fees received by TCI that are attributable to our variable insurance products are then credited to us.These fees range from 0.00% to 0.35% of the average daily assets of the certain portfolios attributable to the Policies and to certain other variable insurance products that we and our affiliates issue. · Administrative, Marketing and Support Service Fees (“Service Fees”).The investment adviser, sub-adviser, administrators, and/or distributors (or affiliates thereof) of the portfolios may make payments to us and/or our affiliates, including TCI.These payments may be derived, in whole or in part, from the profits the investment adviser or sub-adviser realizes on the advisory fee deducted from portfolio assets.The amount of this compensation is generally based on a percentage of the assets of the particular portfolios attributable to the Policy and to certain other variable insurance products that our affiliates and we issue. These percentages differ and may be significant.Some advisers or sub-advisers (or other affiliates) pay us more than others. The chart below provides the maximum combined percentages of 12b-1 fees and Service Fees that we anticipate will be paid to us on an annual basis: Incoming Payments to Western Reserve and TCI Fund Maximum Fee % of assets* Fund Maximum Fee % of assets* Transamerica Series Trust ** Fidelity Variable Insurance Products Funds 0. 35 %*** ProFunds 0.50% Access One Trust 0.50% Alliance Bernstein 0.25% Franklin Templeton 0.35% *Payments are based on a percentage of the average assets of each fund portfolio owned by the subaccounts that are available under this Policy and under certain other variable insurance products offered by our affiliates and us.We and TCI may continue to receive 12b-1 fees and administrative fees on subaccounts that are closed to new investments, depending on the terms of the agreements supporting those payments and on the services we or TCI provide. **Because the Transamerica Series Trust is managed by an affiliate, there are additional benefits to us and our affiliates for amounts you allocate to the Transamerica Series Trust portfolios, in terms of our and our affiliates’ overall profitability.During 201 1 we received $ 10.8 million from Transamerica Asset. ***We receive this percentage once $100 million in fund shares are held by the subaccounts of Western Reserve and its affiliates. Other payments.We and our affiliates, including TCI and Transamerica Financial Advisors, Inc. (“TFA”) , also directly or indirectly receive additional amounts or different percentages of assets under management from certain advisers and sub-advisers to the portfolios (or their affiliates) with regard to variable insurance products or mutual funds that are issued or managed by us and our affiliates. (Note: Effective January 6, 2012, our affiliate, World Group Securities (“WGS”) merged with TFA.) These payments may be derived in whole or in part, from the profits the investment adviser or sub-adviser receives from the advisory fee deducted from portfolio assets.Policyowners, through their indirect investment in the portfolios, bear the costs of those advisory fees (see the prospectuses for the funds for more information.Certain advisers and sub-advisers of the underlying portfolios (or their affiliates) (1) may pay TCI amounts up to $75,000 per year to participate in a “preferred sponsor” program that provides such advisers and sub-advisers with access to TCI’s wholesalers at TCI’s national and regional sales conferences that are attended by TCI’s wholesalers; (2) may pay TFA varying amounts to obtain access to TFA’s wholesaling and selling representatives; (3) may provide us and/or certain affiliates and/or selling firms with occasional gifts, meals, tickets or other compensation as an incentive to market the portfolios and to assist with their promotional efforts; and (4) may reimburse our affiliated selling firms for exhibit booths and other items at national conferences of selling representatives.The amounts may be significant and these arrangements provide the adviser or sub-adviser (or other affiliates) with increased access to us and to our affiliates involved in the distribution of the Policy. For the calendar year ended December 31, 2011, TCI received total revenue sharing payments in the amount of $3,368,635.55 from the following fund managers and/or sub-advisers to participate in TCI’s events: AEGON USA Investment Management, Inc.,AllianceBernstein Investments, Black Rock Investment Management, Fidelity Investments, Franklin Templeton Investments, GE Asset Management, Hanlon Investment Management Inc., ING Clarion Real Estate Securities, Invesco AIM, Janus Capital, Jennison Associates, JP Morgan Investment Management, Logan Circle Investment Partners, Loomis, Sayles & Company, MFS Investment Management, Madison Asset Management, LLC, Morgan Stanley Investment Management, Neuberger Berman Management, OppenheimerFunds, Pacific Investment Management Company, Schroder Investment Management North America, Systematic Financial Management LP, Thompson, Siegel and Walmsley LLC, Vanguard, and Wellington Management Company. Please Note: Some of the aforementioned managers and/or sub-advisers may not be associated with underlying fund portfolios currently available in this product. Proceeds from certain of these payments by the funds, the advisers, the sub-advisers and/or their affiliates may be profit to us, and may be used for any corporate purpose, including payment of expenses (i) that we and our affiliates incur in promoting, issuing, marketing and administering the Policies; and (ii) that we incur, in our role as intermediary, in promoting, marketing and administering the fund portfolios. For further details about the compensation payments we make in connection with the sale of the Policies, see "Sale of the Policies" in this prospectus. The Policy Depending on the state of issue, your Policy may be an individual Policy or a certificate issued under a group policy. The Policy is subject to the insurance laws and regulations of each state or jurisdiction in which it is available for distribution.There may be differences between the Policy issued and the general Policy description contained in this prospectus because of requirements of the state where your Policy is issued.Some of the state specific differences are included in the prospectus, but this prospectus does not include references to all state specific differences.All state specific Policy features will be described in your Policy. Ownership Rights The Policy belongs to the owner named in the application. The owner may exercise all of the rights and options described in the Policy. The owner is the insured unless the application specifies a different person as the insured. If the owner dies before the insured and no contingent owner is named, then ownership of the Policy will pass to the owner's estate. The principal rights an owner may exercise are: · To designate or change beneficiaries before the death of the insured. · To receive amounts payable before the death of the insured. · To assign the Policy (if you assign the Policy, your rights and the rights of anyone who is to receive payment under the Policy are subject to the terms of that assignment). · To change the owner of this Policy. · To change the specified amount or death benefit option type of this Policy. No designation or change in designation of an owner will take effect unless we receive a transfer of ownership form or a written request with a W9 thereof.When received, the request will take effect as of the date we receive it, in good order, at our mailing address, subject to payment or other action taken by us before it was received at our mailing address. Modifying the Policy Any modifications or waiver of any rights or requirements under the Policy must be in writing, in good order, and signed by our president or secretary.No registered representative may bind us by making any promise not contained in this Policy. Upon notice to you, we may modify the Policy: · To make the Policy or the separate account comply with any law or regulation issued by a governmental agency to which we are subject; or · To assurequalification of the Policy as a life insurance contract under the Internal Revenue Code or to meet applicable requirements of federal or state laws relating to variable life policies; or · To reflect a change in the operation of the separate account; or · To provide additional subaccounts and/or fixed account options. Purchasing a Policy (NOTE: This Policy is not available for new sales.) To purchase a Policy, you must submit a completed application in good order and an initial premium to us through any licensed life insurance agent who is also a registered representative of a broker-dealer having a selling agreement with TCI, the principal underwriter for the Policy and us. There may be delays in our receipt and processing of applications and premium payments that are outside of our control – for example, because of the failure of a selling broker-dealer or registered representative to promptly forward the application to us at our mailing address, or because of delays in determining whether the Policy is suitable for you.Any such delays will affect when your Policy can be issued. You select the specified amount of insurance coverage for your Policy within the following limits. Our current minimum specified amount for a Policy for issue ages 0-45 is generally $50,000.It declines to $25,000 for issue ages 46-80. We will generally only issue a Policy to you if you provide sufficient evidence that the insured meets our insurability standards. Your application is subject to our underwriting rules, and we may reject any application for any reason permitted by law. We will not issue a Policy to you if the insured is over age80. The insured must be insurable and acceptable to us under our underwriting rules on the later of: · The date of your application; or · The date the insured completes all of the medical tests and examinations that we require. Tax-Free "Section 1035" Exchanges You can generally exchange one life insurance policy for anotherpolicy covering the same insured in a "tax-free exchange" under Section1035 of the Internal Revenue Code. Before making an exchange, you should compare both life insurance policies carefully. Remember that if you exchange another life insurance policy for the one described in this prospectus, you might have to pay a surrender charge on your old policy, other charges may be higher (or lower) and the benefits may be different. If the exchange does not qualify for Section1035 treatment, or if your current Policy is subject to a Policy loan, you may also have to pay federal income tax on the exchange. You should not exchange another life insurance policy for this one unless you determine, after knowing all the facts, that the exchange is in your best interest and not just better for the person selling you the Policy (that person will generally earn a commission if you buy this Policy through an exchange or otherwise). When Insurance Coverage Takes Effect Insurance coverage under the Policy will take effect only if all of the following conditions have been met: (1) the first full premium must be received by the Company at our mailing address; (2) during the lifetime of every proposed insured, the proposed owner must have personally received and accepted the Policy which was applied for and all answers on the application must be true and correct on the date such Policy is received and accepted; and (3) on the date of the later of either (1) or (2) above, all of the statements and answers given in the application must be true and complete, and there must have been no change in the insurability of any proposed insured. Conditional Insurance Coverage. If you pay the full initial premium listed and have met all of the requirements in the conditional receipt attached to the application, and we deliver the conditional receipt to you, the insured may have conditional insurance coverage under the terms of the conditional receipt. The conditional insurance coverage may vary by state and/or underwriting standards.Because we do not accept initial premiums in advance for Policies with a specified amount in excess of $1,000,000, we do not offer conditional insurance coverage for Policies issued with a specified amount in excess of $1,000,000. Conditional insurance coverage is void if the check or draft you gave us to pay the initial premium is not honored when we first present it for payment. The aggregate amount of conditional insurance coverage, if any, is the lesser of: · The amounts applied for under all conditional receipts issued by us; or · $500,000 of life insurance. Subject to the conditions and limitations of the · The date of application; or conditional receipt, conditional insurance under The date of the last medical examination, test, the terms of the Policy applied for may become and other screenings required by us, if any (the effective as of the later of: “Effective Date”).Such conditional insurance will take effect as of the Effective Date, so long as all of the following requirements are met: 1. The person proposed to be insured is found to have been insurable as of the Effective Date, exactly as applied for in accordance with our underwriting rules and standards, without any modifications as to plan, amount, or premium rate. 2. As of the Effective Date, all statements and answers given in the application must be true; 3. The payment made with the application must not be less than the full initial premium for the mode of payment chosen in the application and must be received at our mailing address within the lifetime of the proposed insured. 4.
